UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4849


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TERRY L. LANGFORD, a/k/a Larry Lamont Bush,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, District Judge. (1:15-cr-00539-JKB-1)


Submitted: April 25, 2017                                         Decided: April 28, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julie Marie Reamy, JULIE M. REAMY, ATTORNEY AT LAW, LLC, Baltimore,
Maryland, for Appellant. Joyce Kallam McDonald, Assistant United States Attorney,
Zachary Augustus Myers, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Terry L. Langford appeals the district court’s order denying his motion for release

pending sentencing. We review a district court’s order denying bail for clear error. See

United States v. Williams, 753 F.2d 329 (4th Cir. 1985). The law has established a

presumption in favor of detaining convicted defendants, which can be rebutted “by clear

and convincing evidence that the [defendant] is not likely to flee or pose a danger to the

safety of any other person or the community if released.” 18 U.S.C. § 3143 (2012).

Applying that standard, we conclude that the evidence supports the district court’s

conclusion that Langford was a flight risk. Accordingly, we affirm the district court’s

order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2